DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 08/20/2019. It is noted, however, that applicant has not filed a certified copy of the TW108211060 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Demian K. Jackson on 03/29/2021.

The application has been amended as follows: 


2. (Currently Amended) A folding stand comprising: 
a rectangular base including two parallel sets of a plurality of slots on a top surface of the base, two cavities on a bottom surface of the base, two pivots arranged at a respective rear corner of the base, and a side hole; 
, wherein each spacer is configured to be removably disposed in a ready-to-use position, where the spacer is disposed in a respective groove, or in a non-use position, where the spacer is disposed in the side hole, and a ledge pivoting at a front edge of the upper panel; 
a support arm having two ends pivotably secured to a bottom surface of the panel and configured to selectively dispose in the slots of different sets for adjusting an inclined angle of the panel with respect to the base; 
two extension arms each having one end pivotably secured to a respective pivot and each extension arm including a lengthwise trough; and 
two opposed legs each including a main part, a second part inclined at an acute angle with respect to the main part, a hinge tube at an end of the second part, and a pivot pin extending through the base and the hinge tube to pivotably connect the hinge tube in a respective cavity wherein, in a first position, the opposed legs are disposed in the cavities and wherein, in a second position, the legs extend from the cavities by pivoting.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631